 
 
IB 
Union Calendar No. 133
111th CONGRESS 1st Session 
H. R. 2392
[Report No. 111–239] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2009 
Mr. Issa introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

July 30, 2009
Additional sponsor: Mr. Towns


July 30, 2009
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 13, 2009

A BILL 
To improve the effectiveness of the Government’s collection, analysis, and dissemination of business information by using modern interactive data technologies. 
 

1.Short titleThis Act may be cited as the Government Information Transparency Act. 
2.Data standard requirements
(a)RequirementThe Director of the Office of Management and Budget shall adopt a single data standard for the collection, analysis, and dissemination of business and financial information for use by private sector entities in accordance with section 3 for information required to be reported to the Federal Government, and a single data standard for use by agencies within the Federal Government in accordance with section 4 for Federal financial information.
(b)Characteristics of data standardsThe single data standards required by subsection (a) shall—
(1)be common across all agencies, to the maximum extent practicable;
(2)be a widely accepted, open source, non-proprietary, searchable, computer-readable format for business and financial data;
(3)be consistent with and implement—
(A)United States generally accepted accounting principles or Federal financial accounting standards (as appropriate);
(B)industry best practices; and
(C)Federal regulatory requirements;
(4)improve the transparency, consistency, and usability of business and financial information; and
(5)be capable of being continually upgraded to be of maximum use as technologies and content evolve over time.
3.Implementation of single data standard for private sector
(a)OMB GuidanceNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall issue guidance to agencies on the use and implementation of the single data standard required by section 2 for information required to be reported to agencies by the private sector.
(b)Agency requirements
(1)RequirementTo the maximum extent practicable and consistent with the guidance provided by the Office of Management and Budget under subsection (a), the head of each agency shall require the use of the single data standard required by section 2 for business and financial information reported to the agency by private sector companies. 
(2)ImplementationThe head of the agency shall begin implementing the requirement of paragraph (1) within one year after the date of the enactment of this Act.
4.Implementation of single data standard for Federal Government
(a)OMB developmentNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Management and Budget shall develop the single data standard required by section 2 for use by agencies within the Federal Government for Federal financial information.
(b)OMB guidanceNot later than 18 months after the date of the enactment of this Act, the Director shall issue guidance to agencies on the use and implementation of the single data standard developed under subsection (a).
5.Public access to dataThe head of each agency shall ensure that information collected using the single data standards required under this Act is accessible to the general public in that format to the extent permitted by law.
6.ReportWithin one year after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status of the implementation of this Act. 
7.DefinitionsIn this Act:
(1)AgencyThe term agency means any executive department, military department, Government corporation, Government controlled corporation, independent establishment, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency, but does not include—
(A)the Government Accountability Office;
(B)the Federal Election Commission;
(C)the governments of the District of Columbia and of the territories and possessions of the United States, and their various subdivisions; or
(D)Government-owned contractor-operated facilities, including laboratories engaged in national defense research and production activities.
(2)Executive department, military department, government corporation, government controlled corporation, independent establishmentThe terms Executive department, military department, Government corporation, Government controlled corporation, and independent establishment have the meanings given those terms by chapter 1 of title 5, United States Code.
(3)Independent regulatory agencyThe term independent regulatory agency has the meaning given that term by section 3502(5) of title 44, United States Code.
 

July 30, 2009
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
